SUPPLEMENT DATED MARCH 30, 2015 to PROSPECTUSES DATED MAY 1, 2003 FOR NEW YORK KEYPORT CHARTER AND NEW YORK KEYPORT LATITUDE PROSPECTUSES DATED DECEMBER 31, 2002 FOR NEW YORK KEYPORT VISTA AND NEW YORK KEYPORT OPTIMA ISSUED BY DELAWARE LIFE INSURANCE COMPANY OF NEW YORK KBL VARIABLE ACCOUNT A On March 19, 2015, shareholders approved the reorganization of the MFS® Investors Growth Stock Series into the MFS® Massachusetts Investors Growth Stock Portfolio after the close of business on March 27, 2015. MFS® Investors Growth Stock Series is no longer available for investment and all references to the fund are hereby deleted from the prospectus. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Keyport NY3/2015
